Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive.
Regarding independent claims 41, 50, 60 and 70:
Applicant submitted (Remarks, pages 12-16) that the cited art does not disclose or suggest “sending, to a network node responsive to the determining, at least one prescheduling parameter indicative of a communication pattern of the application or service activated on the wireless device, the communication pattern comprising information about a communication schedule of the application or service indicating an expected timing at which the wireless device is to communicate with the network”, as cited in the independent claim 41. The examiner respectfully disagrees.
Sharma teaches “sending, to a network node responsive to the determining, at least one prescheduling parameter indicative of a communication pattern of the application or service activated on the wireless device”. In [0115], Sharma discloses “the MTC device 102 knows the traffic and the delay tolerance of the traffic data in prior. So the MTC device 102 should inform to the network, in dedicated signaling, with three parameters data size, delay tolerance and type of data”. Thus, the MTC device sends prescheduling parameters of the traffic data, including traffic patterns of data size, delay tolerance and type of data, to the network node in dedicated signaling before the cell schedules resources for the MO communications.
the communication pattern comprising information about a communication schedule of the application or service indicating an expected timing at which the wireless device is to communicate with the network”. In [0071], Iwai discloses “the M2M service PF 27 may acquire application information installed in the M2M device 21 from the M2M device 21. The application information includes an application that is currently running, end time of the application that is currently running, a predicted start time of an application and the like. The M2M service PF 27 may detect information regarding the communication band that is necessary in the application that is currently running, information regarding intervals at which the application is started or the like”. In [0046], Iwai further discloses “the state change in the mobile communication device 11 may indicate, for example, an application that is currently running on the mobile communication device 11, end time of the application that is being activated, a predicted start time of the application or the like. In another example, the state change in the mobile communication device 11 may indicate, for example, a radio wave state or the like between the mobile communication device 11 and a base station or the like that performs radio communication with the mobile communication device”. Thus, the application running on the M2M device is communicating with the base station.
Therefore, for the reasons shown above, the prior art by Sharma and Iwai clearly teaches all the limitations in independent claims 41, 50, 60 and 70.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 41-47, 50-56, 59-60, 62-66, 70, 72-76 and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 2018/0146418) in view of Iwai (US 2015/0373528).
	Regarding Claim 41, Sharma teaches a method, in a wireless device, for prescheduling an uplink communication in a wireless network ([0006] The principal object of the embodiments herein is to provide a mechanism for context aware scheduling of resources), the method comprising:

sending, to a network node responsive to the determining, at least one prescheduling parameter indicative of a communication pattern of the application or service activated on the wireless device ([0115] Due to the nature of traffic for the MO only MTC devices, for most of the scenarios and cases, the MTC device 102 knows the traffic and the delay tolerance of the traffic data in prior. So the MTC device 102 should inform to the network, in dedicated signaling, with three parameters data size, delay tolerance and type of data);
receiving, from a base station, an uplink grant for communication based on the expected timing ([0106] identifying the SPS resources allocated for particular MTC device 102 within the group. In an embodiment, the method 200c allows the MTC device 102 to identify the SPS resources allocated for the particular MTC device 102 within the group; [0112] when the cell 104 can be configured to (semi-statically) allocate 
transmitting data associated with the application or service on the uplink shared channel using the allocated uplink resources ([0107] transmitting the UL data to the cell 104 in the identified SPS resources; [0147] If the MTC device 102 determines (608) that the UL transmission is running (without failure) then the allocation of the resources can be based on the M-SPS-PDCCH scheduling).

	In an analogous art, Iwai teaches the communication pattern comprising information about a communication schedule of the application or service indicating an expected timing at which the wireless device is to communicate with the network ([0071] the M2M service PF 27 may acquire application information installed in the M2M device 21 from the M2M device 21. The application information includes an application that is currently running, end time of the application that is currently running, a predicted start time of an application and the like. The M2M service PF 27 may detect information regarding the communication band that is necessary in the application that is currently running, information regarding intervals at which the application is started or the like).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Iwai’s method with Sharma’s method so that the network operator can execute optimization of network processing based on changes in utilization characteristics (Iwai [0011]) based on the transmission pattern and the starting time. Moreover, the power consumption of the MTC devices can be reduced since resources are allocated according to the traffic patterns.

Regarding Claim 42, the combination of Sharma and Iwai, specifically Sharma teaches the sending comprises sending the at least one prescheduling parameter when connecting to the wireless network ([0115] Due to the nature of traffic for the MO only MTC devices, for most of the scenarios and cases, the MTC device 102 knows the 

Regarding Claim 43, the combination of Sharma and Iwai, specifically Sharma teaches the wireless device is a machine-to-machine device ([0055] The MTC device); and wherein the at least one prescheduling parameter is an uplink communication schedule of the machine-to-machine device ([0115] Due to the nature of traffic for the MO only MTC devices, for most of the scenarios and cases, the MTC device 102 knows the traffic and the delay tolerance of the traffic data in prior. So the MTC device 102 should inform to the network, in dedicated signaling, with three parameters data size, delay tolerance and type of data).

Regarding Claim 44, the combination of Sharma and Iwai, specifically Sharma teaches identifying an activation of an application within the wireless device ([0055] The MTC device can attempt a MO call when it detects an event from the sensor unit to trigger the MO call. The event can be categorized under two broad scenarios such as normal and emergency. The detection can be based on the sensor inputs which are directly interfaced with a call initiation module in the M2M/MTC device architecture; [0075] The MTC device 102 in the connected mode can be configured to transmit the report in case of the emergency services, where the communication between the MTC device 102 and the cell 104 is highly reliable and with minimum latency. Thus, a cross layer optimization is triggered where the MTC device 102 can be configured to trigger the UL data with highly reliable Radio link entity); wherein the uplink communication to 

Regarding Claim 45, the combination of Sharma and Iwai, specifically Sharma teaches the at least one prescheduling parameter comprises an indication that an uplink communication needs to be prescheduled ([0115] Due to the nature of traffic for the MO only MTC devices, for most of the scenarios and cases, the MTC device 102 knows the traffic and the delay tolerance of the traffic data in prior. So the MTC device 102 should inform to the network, in dedicated signaling, with three parameters data size, delay tolerance and type of data).

Regarding Claim 46, the combination of Sharma and Iwai, specifically Sharma teaches the at least one prescheduling parameter comprises an identification of the application or a service associated with the uplink communication to be prescheduled ([0115] Due to the nature of traffic for the MO only MTC devices, for most of the scenarios and cases, the MTC device 102 knows the traffic and the delay tolerance of the traffic data in prior. So the MTC device 102 should inform to the network, in dedicated signaling, with three parameters data size, delay tolerance and type of data).

Regarding Claim 47, the combination of Sharma and Iwai, specifically Sharma teaches the at least one prescheduling parameter comprises a Quality of Service level, scheduling priorities).

Regarding Claim 50, the claim is interpreted and rejected for the same reason as set forth in Claim 41.
Regarding Claim 51, the claim is interpreted and rejected for the same reason as set forth in Claim 42.
Regarding Claim 52, the claim is interpreted and rejected for the same reason as set forth in Claim 43.
Regarding Claim 53, the claim is interpreted and rejected for the same reason as set forth in Claim 44.
Regarding Claim 54, the claim is interpreted and rejected for the same reason as set forth in Claim 45.
Regarding Claim 55, the claim is interpreted and rejected for the same reason as set forth in Claim 46.
	Regarding Claim 56, the claim is interpreted and rejected for the same reason as set forth in Claim 47.



Regarding Claim 60, Sharma teaches a method, in a network node, for prescheduling an uplink communication in a wireless network ([0006] The principal object of the embodiments herein is to provide a mechanism for context aware scheduling of resources), the method comprising:
receiving at least one prescheduling parameter indicative of a communication pattern of an application or service activated on the wireless device ([0115] Due to the nature of traffic for the MO only MTC devices, for most of the scenarios and cases, the MTC device 102 knows the traffic and the delay tolerance of the traffic data in prior. So the MTC device 102 should inform to the network, in dedicated signaling, with three parameters data size, delay tolerance and type of data);
sending, to the wireless device, an uplink grant for communication based on the expected timing ([0106] identifying the SPS resources allocated for particular MTC device 102 within the group. In an embodiment, the method 200c allows the MTC device 102 to identify the SPS resources allocated for the particular MTC device 102 within the group; [0112] when the cell 104 can be configured to (semi-statically) allocate the resources based on the appropriate time when the MTC device 102 can perform data transfer based on traffic loads expected during that time; [0115] Once all such information is available at the cell 104, then the cell 104 can be configured to decide the 
receiving data associated with the application or service on the uplink shared channel using the allocated uplink resources ([0107] transmitting the UL data to the cell 104 in the identified SPS resources; [0147] If the MTC device 102 determines (608) that the UL transmission is running (without failure) then the allocation of the resources can be based on the M-SPS-PDCCH scheduling).
	However, Sharma does not teach the communication pattern comprising information about a communication schedule of the application or service indicating an expected timing at which the wireless device is to communicate with the network.
In an analogous art, Iwai teaches the communication pattern comprising information about a communication schedule of the application or service indicating an 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Iwai’s method with Sharma’s method so that the network operator can execute optimization of network processing based on changes in utilization characteristics (Iwai [0011]) based on the transmission pattern and the starting time. Moreover, the power consumption of the MTC devices can be reduced since resources are allocated according to the traffic patterns.

Regarding Claim 62, the combination of Sharma and Iwai, specifically Sharma teaches retrieving the at least one prescheduling parameter from a compiled communication history of the wireless device ([0051] the information comprises at least one of a number of reports generated for a time period and average duration between each generated report).

Regarding Claim 63, the combination of Sharma and Iwai, specifically Sharma teaches receiving the at least one prescheduling parameter from the wireless device when the wireless device is connecting to the wireless network ([0105] The steps 202b-

Regarding Claim 64, the claim is interpreted and rejected for the same reason as set forth in Claim 45.
Regarding Claim 65, the claim is interpreted and rejected for the same reason as set forth in Claim 46.
Regarding Claim 66, the claim is interpreted and rejected for the same reason as set forth in Claim 47.
Regarding Claim 70, the claim is interpreted and rejected for the same reason as set forth in Claim 60.
Regarding Claim 72, the claim is interpreted and rejected for the same reason as set forth in Claim 62.
Regarding Claim 73, the claim is interpreted and rejected for the same reason as set forth in Claim 63.
Regarding Claim 74, the claim is interpreted and rejected for the same reason as set forth in Claim 45.
Regarding Claim 75, the claim is interpreted and rejected for the same reason as set forth in Claim 46.
Regarding Claim 76, the claim is interpreted and rejected for the same reason as set forth in Claim 47.
Regarding Claim 80, the claim is interpreted and rejected for the same reason as set forth in Claim 59.

s 48, 57, 67 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. in view of Iwai and Park et al. (US 2012/0142371).
Regarding Claim 48, the combination of Sharma and Iwai does not teach the at least one prescheduling parameter comprises an index to a predefined table comprising further parameters associated with the uplink communication to be prescheduled.
In an analogous art, Park teaches the at least one prescheduling parameter comprises an index to a predefined table comprising further parameters associated with the uplink communication to be prescheduled ([0120] The following Table 2 illustrates an example of the application type information of the MTC terminal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Park’s method with Sharma’s method so that the signaling resources for sending the parameter information can be saved with the index. Moreover, the complexity of MTC devices can be minimized.

Regarding Claim 57, the claim is interpreted and rejected for the same reason as set forth in Claim 48.
Regarding Claim 67, the claim is interpreted and rejected for the same reason as set forth in Claim 48.
Regarding Claim 77, the claim is interpreted and rejected for the same reason as set forth in Claim 48.

Claims 49, 58, 68 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. in view of Iwai and Liao (US 2015/0304982).

However, the combination of Sharma and Iwai does not teach sending, to the network node, a prescheduling cancellation request if the activation of the application is halted prior to receiving the uplink grant.
In an analogous art, Liao teaches sending, to the network node, a prescheduling cancellation request if the activation of the application is halted prior to receiving the uplink grant ([0026] lines 2-5, a communication device may decide to cancel a proximity request it sent earlier (e.g., due to location change, application termination or certain event completion)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Liao’s cancellation method with Sharma’s method in order to prevent unused resources granted to the UE and improve the overall network resource utilization efficiency.

Regarding Claim 58, the claim is interpreted and rejected for the same reason as set forth in Claim 49.

Regarding Claim 78, the claim is interpreted and rejected for the same reason as set forth in Claim 49.

Claims 61 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. in view of Iwai and Pecen et al. (US 2014/0369245).
Regarding Claim 61, the combination of Sharma and Iwai does not teach retrieving the at least one prescheduling parameter from subscription data associated with the wireless device.
In an analogous art, Pecen teaches retrieving the at least one prescheduling parameter from subscription data associated with the wireless device ([0052] lines 12-21, periodicity of the grant may be chosen such that there is a high probability that some data is available (either in downlink or uplink) and is awaiting transmission when the channel is available. This increases the utilization of these allocated resources. In some examples, this periodicity can be chosen based on the application type (e.g., smart meter applications sending periodic updates at known intervals/periodicities), device type, device location, subscription type (e.g., subscribers paying higher tariffs could be allocated a channel with more frequent resources)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Pecen’s method of grant based on subscription type with Sharma’s method in order to reduce the dynamic overhead required for flexible data transmission (Pecen [0052] lines 1-2).

.

Claims 69 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. in view of Iwai and Jeyatharan et al. (US 2013/0051326).
Regarding Claim 69, Sharma teaches assigning a priority to a prescheduling of the uplink communication for the wireless device ([0115] the cell 104 can be configured to decide the suitable SPS interval and periodicity based on the network resource availability, and scheduling priorities).
However, the combination of Sharma and Iwai does not teach wherein the priority is based on at least a current network congestion level.
In an analogous art, Jeyatharan teaches wherein the priority is based on at least a current network congestion level ([0050] A device in a group determines its priority state relating to traffic of an application layer, and notifies transmission of high priority U plane traffic to a network; [0143] The network may impose the time control in the case where congestion occurs in the network).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Jeyatharan’s method with Sharma’s method so that the resources granted from the base station can satisfy the priority and QoS requirements of the MTC devices, and minimize the impact of network congestion.

Regarding Claim 79, the claim is interpreted and rejected for the same reason as set forth in Claim 69.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liang et al. (US 2017/0019919) teaches method of UE triggering of pre-scheduled uplink grants based on VoLTE traffic.
Nordström et al. (US Patent 9,119,093) teaches method of scheduling delay-sensitive traffic.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413